UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 19, 2011 PDL BioPharma, Inc. (Exact name of Company as specified in its charter) 000-19756 (Commission File Number) Delaware 94-3023969 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 932 Southwood Boulevard Incline Village, Nevada89451 (Address of principal executive offices, with zip code) (775) 832-8500 (Company’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 19, 2011, PDL BioPharma, Inc. (the Company) issued a press release announcing its retention of two advisers to the Company to assist with the identification and evaluation of royalty bearing asset acquisition opportunities. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Cautionary Statements The Company’s statements in the attached press release, such as the Company’s belief of increasing value for shareholders, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Important factors that could impair the value of the Company’s royalty assets and the Company as a whole are disclosed in the risk factors contained in the Company’s 2010 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 1, 2011, and updated by subsequent Quarterly Reports on Form 10-Q. All forward-looking statements are expressly qualified in their entirety by such factors. We do not undertake any duty to update any forward-looking statement except as required by law. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PDL BIOPHARMA, INC. (Company) By: /s/ Christine R. Larson Christine R. Larson Vice President and Chief Financial Officer Dated:October 19, 2011 EXHIBIT INDEX Exhibit No. Description Press Release
